Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 11-24, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) (2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 17, 19 and 22 are rejected under 35 U.S.C. 102 (a) (2) as anticipated by Tian; Yu et al. (US 20180111685), referred herein after as Tian.
Claim 11:
Tian discloses
An unmanned aerial vehicle, comprising a fuselage, a shell assembly and a functional assembly, wherein the fuselage comprises a fuselage body, the shell assembly is coupled to a front end of the fuselage body, the functional assembly is mounted at a rear end of the fuselage body, an upper end face of the functional assembly is a first circular arc face, an upper end face of the shell assembly is a second circular arc face, the first circular arc face is adjacent to the second circular are face, and the first circular are face and the second circular arc face define a streamlined curved face.
 (See Tian FIG. 1 for the above components of a UAV

    PNG
    media_image1.png
    498
    720
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    363
    643
    media_image2.png
    Greyscale

Claim 14:
Tian discloses
The unmanned aerial vehicle according to claim 11, wherein the shell assembly comprises a mounting shell coupled to the front end of the fuselage body in a limited manner and a base shell coupled above the mounting shell, and an upper end face of the base shell is the second circular arc face.
(see Tian FIG 1 for mounting shells on the fuselage)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 17:
Tian discloses
The unmanned aerial vehicle according to claim 14, wherein the base shell comprises a base shell body coupled to a connecting beam and a top cover coupled to the base shell body, the base shell body comprises a front shell and an upper shell extending upward and backward along the front shell, the top cover covers the upper shell, and an upper end face of the top cover and an upper end face of the upper shell form the second circular arc face.
(see Tian FIG 1. for base shell  - bottom cover 3)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim 19:
Tian discloses
The unmanned aerial vehicle according to claim 17, wherein the front shell extends backward along both sides of the front shell and forms a ventilating duct that facilitates heat dissipation of the fuselage body.
(See Tian FIG 1. for the shell shape facilitates ventilation flow via hole 32)

    PNG
    media_image5.png
    503
    728
    media_image5.png
    Greyscale

Claim 22:
Tian discloses
The unmanned aerial vehicle according to claim 11, wherein the unmanned aerial vehicle comprises a plurality of arms provided on the fuselage body and extended outward from the fuselage body, a power assembly provided on an extending end of each of the plurality of arms and a landing gear for buffering during landing, and the landing gear is provided on a bottom of the fuselage body.
(See Tian FIG. 1 for landing arms)

    PNG
    media_image5.png
    503
    728
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    370
    643
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 15, 16, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tian; Yu et al. (US 20180111685) referred herein after as Tian, in view of Kim; Seo Young (US 20170240291), and further in view of Kimchi; Gur et al. (US 20180229839), referred herein after as Kimchi. 
Claim 12:
Tian does not disclose
The unmanned aerial vehicle according to claim 11, wherein the functional assembly comprises a liquid storage container, the liquid storage container is mounted at the rear end of the fuselage body, a top of the liquid storage container has a third circular arc face, the third circular arc face is adjacent to the second circular are face, and a part of the first circular arc face is the third circular are face.
Kim teaches
The unmanned aerial vehicle according to claim 11, wherein the functional assembly comprises a liquid storage container,

    PNG
    media_image7.png
    491
    541
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    351
    732
    media_image8.png
    Greyscale

Therefore, from the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Tian to include the above claim elements as taught by Kim in order to use fuel tanks.

Kimchi teaches
the liquid storage container is mounted at the rear end of the fuselage body

    PNG
    media_image9.png
    424
    563
    media_image9.png
    Greyscale


Claim 13:
Tian does not disclose
The unmanned aerial vehicle according to claim 12, wherein the functional assembly further comprises a battery member, the liquid storage container is located between the battery member and the shell assembly, a top of the battery member has a fourth circular arc face, the third circular arc face is located between the fourth circular arc face and the second circular arc face, and a part of the first circular arc face is the fourth circular are face.
Kim teaches
The unmanned aerial vehicle according to claim 12, wherein the functional assembly further comprises a battery member, the liquid storage container is located between the battery member and the shell assembly, a top of the battery member has a fourth circular arc face, the third circular arc face is located between the fourth circular arc face and the second circular arc face, and a part of the first circular arc face is the fourth circular are face.
(See Kim FIG 4 for liquid storage contained located between a battery and shell assembly)

    PNG
    media_image10.png
    439
    915
    media_image10.png
    Greyscale

Therefore, from the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Tian to include the above claim elements as taught by Kim in order to use fuel tanks and battery power in close proximity.

Claim 15:
Tian discloses
The unmanned aerial vehicle according to claim 12, wherein the shell assembly comprises a mounting shell coupled to the front end of the fuselage body in a limited manner and a base shell coupled above the mounting shell, and an upper end face of the base shell is the second circular arc face.
(See Tian FIG 1 for mounting shell – upper aircraft housing 1))

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Claim 16:
Tian discloses
The unmanned aerial vehicle according to claim 13, wherein the shell assembly comprises a mounting shell coupled to the front end of the fuselage body in a limited manner and a base shell coupled above the mounting shell, and an upper end face of the base shell is the second circular arc face.
(See Tian FIG. 1 for mounting shell – upper aircraft housing 1))

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Claim 20:
Tian does not disclose
The unmanned aerial vehicle according to claim 13, wherein the liquid storage container comprises a container body with a liquid storage chamber, the container body comprises a lower case and an upper case coupled to an upper portion of the lower case, the upper case is communicated with the lower case, a top of the upper case is the third circular arc face, and the battery member is adjacent to an end, away from the shell assembly, of the upper case.
Kim teaches
The unmanned aerial vehicle according to claim 13, wherein the liquid storage container comprises a container body with a liquid storage chamber, the container body comprises a lower case and an upper case coupled to an upper portion of the lower case, the upper case is communicated with the lower case, a top of the upper case is the third circular arc face, and the battery member is adjacent to an end, away from the shell assembly, of the upper case.
(See Kim FIG 4 with the fuel tank being adjacent to the battery).
Therefore, from the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Tian to include the above claim elements as taught by Kim in order to use fuel tanks and battery power in close proximity.


    PNG
    media_image10.png
    439
    915
    media_image10.png
    Greyscale

Claim 23:
Tian discloses
The unmanned aerial vehicle according to claim 12, wherein the unmanned aerial vehicle comprises a plurality of arms provided on the fuselage body and extended outward from the fuselage body, a power assembly provided on an extending end of each of the plurality of arms and a landing gear for buffering during landing, and the landing gear is provided on a bottom of the fuselage body.
(See Tian FIG 5. for arms and landing gear 30)

    PNG
    media_image6.png
    370
    643
    media_image6.png
    Greyscale

Claim 24:
Tian discloses
The unmanned aerial vehicle according to claim 13, wherein the unmanned aerial vehicle comprises a plurality of arms provided on the fuselage body and extended outward from the fuselage body, a power assembly provided on an extending end of each of the plurality of arms and a landing gear for buffering during landing, and the landing gear is provided on a bottom of the fuselage body.
(See Tian FIG 5. for arms and landing gear 30)

    PNG
    media_image6.png
    370
    643
    media_image6.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tian; Yu et al. (US 20180111685) referred herein after as Tian, in view of Miller; Kenneth C. (US 20180290067). 
Claim 18:
Tian does not disclose
The unmanned aerial vehicle according to claim 17, wherein the upper shell is provided with a mounting hole for positioning and connecting the top cover, a fitting groove for abutting against an inner wall of the top cover is formed on a circumference of the mounting hole, and the top cover is magnetically attracted and coupled to an interior of the fitting groove. 
Miller teaches
The unmanned aerial vehicle according to claim 17, wherein the upper shell is provided with a mounting hole for positioning and connecting the top cover, a fitting groove for abutting against an inner wall of the top cover is formed on a circumference of the mounting hole, and the top cover is magnetically attracted and coupled to an interior of the fitting groove. 
(See Miller FIG. 5A for upper shell, fitting grooves, mounting holes and magnetic coupling)

    PNG
    media_image13.png
    557
    593
    media_image13.png
    Greyscale

Therefore, from the teaching of Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Tian to include the above claim elements as taught by Miller in order to use grooves, mounting holes and magnetic coupling to attach the upper shell.

.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tian; Yu et al. (US 20180111685) referred herein after as Tian, in view of Kim; Seo Young (US 20170240291), in view of Kimchi; Gur et al. (US 20180229839), referred herein after as Kimchi, and further in view of Wu; Xumin et al. (US 20170158331), referred herein after as Wu. 
Claim 21:
The Combination of Tian, Kim, and Kimchi does not disclose
The unmanned aerial vehicle according to claim 20, wherein the fuselage further comprises a mounting frame, the mounting frame comprises a fixing bracket coupled to the rear end of the fuselage body and a mounting bracket coupled to the fixing bracket, the fuselage further comprises a first mounting through groove disposed in the fixing bracket and used for limiting connection of the lower case and a second mounting through groove disposed in the mounting bracket and used for limiting connection of the battery member.
Wu teaches
The unmanned aerial vehicle according to claim 20, wherein the fuselage further comprises a mounting frame, the mounting frame comprises a fixing bracket coupled to the rear end of the fuselage body and a mounting bracket coupled to the fixing bracket, the fuselage further comprises a first mounting through groove disposed in the fixing bracket and used for limiting connection of the lower case and a second mounting through groove disposed in the mounting bracket and used for limiting connection of the battery member.
(See Wu FIGS. 16 and 18 for lock ring (bracket).

    PNG
    media_image14.png
    426
    511
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    339
    517
    media_image15.png
    Greyscale


Therefore, from the teaching of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Tian in view of Kim and Kimchi to include the above claim elements as taught by Wu in order to securely keep batteries in place.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644